Citation Nr: 1216047	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-46 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Mother, and Appellant's Sister


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980 and from February 1981 to February 1984.  He also had a period of active duty for training from July 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2011, the Veteran, the Veteran's mother, and the Veteran's sister, testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in February 2012 when it was remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A back disability was not manifest in service and is unrelated to service; degenerative joint disease of the spine was not manifest within one year of discharge.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated during service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.    

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in December 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  Records regarding an application for Social Security Administration (SSA) disability benefits have been obtained and associated with the claims file.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in March 2012.

The claim was previously before the Board in February 2012 when the Board remanded the Veteran's claim for attempts to obtain additional outstanding VA treatment records, the records regarding the Veteran's application for SSA disability benefits, and for the Veteran to be afforded a VA medical examination.

Subsequent to the remand, additional VA treatment records were obtained and associated with the claims file, the records regarding the Veteran's application for SSA disability benefits were obtained and associated with the claims file, and the Veteran was afforded a VA medical examination.  As such, the Board is thus satisfied that the RO has substantially complied with the orders of the February 2011 remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran had a low back disorder related to his service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran about the treatment he received for his low back, and the Veteran responded that he received treatment at VA.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for a low back disorder.  The Veteran contends that he injured his back in service while working with Nike-Hercules missiles and while rolling and lifting oil drums.  The Veteran reports that he has had back problems since service.

Service treatment records reveal that the Veteran complained of pain in the upper left side of the back.  The Veteran was noted to have a mild spasm of the infraspinatus muscle.  The Veteran was treated in May 1980 for complaints of sharp pain in the back.  The Veteran was noted to have mild tenderness under the left scapula and was diagnosed with muscle strain.  Service treatment records reveal multiple complaints and treatments for shoulder and thoracic spine strain.  The Veteran was noted to complain of left lower back pain in June 1980.  

The claims file reveals that the Veteran filed a claim of entitlement to service connection for a back disorder shortly after separation from his first period of active service.  This claim for service connection was denied on the basis that the Veteran's back strain was an acute condition for which the Veteran was treated with no residuals prior to discharge.

Post service the Veteran was noted to be diagnosed with mild degenerative disc disease of L5-S1 in June 2005.

In March 2008 the Veteran reported that he was unable to work due to disabling back pain.  In a March 2008 VA psychiatric treatment note the Veteran was reported to confabulate easily.

In a June 2008 psychiatric treatment note it was indicated that the Veteran complained of chronic back pain.

In October 2008 the Veteran was noted to have tenderness in the thoracic spine and the lumbar paraspinal region and his single leg raise test was positive bilaterally.  It was also noted in October 2008 that the Veteran had chronic low back pain at 3 to 4 out of 10.  The pain was described as sharp and was aggravated with lying down.  The pain intermittently radiated to the right leg and there was no bladder or bowel incontinence reported.  The medical history was noted to reveal osteoarthritis of the spine.  

In August 2009 the Veteran was noted to be diagnosed with osteoarthritis of the spine.  In another August 2009 treatment note, regarding the Veteran's musculoskeletal system, it was noted that the Veteran's vertebral column had tenderness to the mid lower back.  There was no deformity or curvature and the Veteran was diagnosed with chronic low back pain.

An X-ray of the lumbar spine, reported in August 2009, revealed no acute injury to the lumbar spine.  There were mild degenerative changes at the lumbosacral junction.

In September 2009 the Veteran was noted to have a history of spine pain that began in 1978 to 1980 when he was rolling large barrels while in the military.  The Veteran reported that since that time he has been in constant pain.  He stated that when he lays down at night he is able to fall asleep initially but then he has numbness all along his spinal cord that awakens him from sleep usually around 2 am and as such he has not been able to sleep well.  The Veteran reported that in the morning he has stabbing back and neck pain that prevent him from getting out of bed in order to function.  He reported that has tried ibuprofen, diclofenac, and Tylenol, but that nothing has helped the pain.  The Veteran was noted to have gone through physical therapy within the past couple of years and also indicated that this did not help his pain.  He denied any bowel or bladder symptoms.  After comprehensive physical examination the Veteran was diagnosed with chronic neck and back pain, and possible cervical and lumbar facet syndrome.  However, no opinion was provided regarding the etiology of the Veteran's back disorders.

In September 2009 it was noted that the Veteran's chronic back pain was 7 out of 10, was sharp in nature, and radiated to the paraspinal area.  

At a hearing before the undersigned Veterans Law Judge in September 2011 the Veteran reported that he experienced back problems since service.  The Veteran's mother and sister testified that he had back problems immediately after returning from service.  

The application for SSA disability benefits stated that the Veteran could no longer work because he could no longer bend his back due to the military in 1978.  He reported that his back has always given him problems.

In November 2009 the Veteran was noted to have chronic low back pain, osteoarthritis.

The Veteran's mother reported in a statement dated in November 2009 that the Veteran had back problems ever since he returned from service.  

The Veteran reported in November 2009 that his in service job required him to lift and roll 55 gallon oil drums.

In January 2010 the Veteran underwent a medical examination in conjunction with an application for SSA disability benefits.  The Veteran indicated that he had back pain as a result of heavy lifting in the military.  He reported that his pain continued through the years but that he was able to work up to 2005 when the pain became very severe.  The Veteran described the pain as achy, constant, and exacerbated by bending, lifting, and carrying.  The pain was in the thoracic and lumbar parts of the back.  He reported that the pain radiated down both legs and that he used rest and oral pain medication to reduce the pain.  The Veteran reported that he had physical therapy in the 1970s while in the military but that it was not helpful.  He reported that he was recommended epidural injections but did not have them done as he had nobody to transport him home afterward.  He reported that he was limited in mobility due to his back pain but was not aware of the distance that he can walk or the number of stairs that he can climb.  He indicated that he could stand for approximately 10 minutes.  The examiner noted that an X-ray dated in March 2008 revealed early degenerative disc disease of the L5-S1.  The Veteran reported that he was followed by the VA hospital for his back condition and that he was admitted once for the condition.  The examiner noted that review of the records revealed that the Veteran's main problem was substance abuse and that he admitted hearing voices for years and the record indicates that his presentation was manic.  

After physical examination the Veteran was relevantly diagnosed with lumbar pain, history of degenerative disc disease.  

In May 2010 the Veteran reported to have low back pain in the left lumbar region that it did not radiate.  He reported that the pain occurred in service while pulling missiles and that the pain had become progressively worse over the years.  A June 2010 VA letter indicated that the Veteran has been treated for chronic back pain and that he reportedly tried to work in times past but that the pain was too severe.

In October 2010 the Veteran was diagnosed with chronic low back pain with facet mediated pain with L5-S1 with endplate sclerosis and mild osteophyte formation.  The Veteran underwent facet injections in December 2010.

In August 2011 the Veteran underwent a magnetic resonance imaging (MRI) scan that revealed mild degenerative change in the mid to lower lumbar spine.

In March 2012 the Veteran was afforded a VA Compensation and Pension (C&P) back examination.  The Veteran was noted to report that his back went out when he was pulling a missile out of a barn in service between 1978 and 1979.  He indicated that he went to the clinic and was provided physical therapy.  He stated that his back was never the same but that he did not complain about it.  The Veteran indicated that he took care of the back himself until 2005 when he got regular medical care from VA.  The Veteran was noted to have been diagnosed with degenerative joint disease of the lumbosacral spine in 2005.  The examiner noted that the Veteran complained of back pain in November 1979 and May 1980 but that these occasions were in relation to pain in the scapular region.  The examiner noted that the Veteran had left lower back pain in July 1980 and that upon examination in March 1980 the Veteran was not noted to have any recurrent back pain.  The examiner rendered the opinion that it was less likely than not that the Veteran's condition was incurred in or caused by the in-service injury, event, or illness.  The rationale provided was that the separation examination showed no low back problem, there was one episode of back pain in service with no follow up, and there was no evidence that after he left service he was treated for this condition and he first sought medical attention in 2005.  The examiner provided further rationale that over the years the Veteran's occupation was to finish cars and that this was strenuous and that the Veteran would not be able to do this work with significant back pain.  In addition, the examiner noted that the current back examination is virtually normal and mild changes were present on X-ray.  The changes were noted to be compatible with age related changes.  

In December 2011 the Veteran was diagnosed with chronic low back pain, likely facetogenic.

The Board finds that entitlement to service connection for a low back disorder is not warranted.  The Veteran contends that he injured his back in service while pulling a missile out of a storage barn and through his job requirement of rolling and lifting oil drums.  Service treatment records reveal that the Veteran was treated on multiple occasions for upper back and shoulder strain and reveal one complaint of left lower back pain in June 1980.  He reports that he has had back pain ever since service.  Shortly after separation from service the Veteran claimed entitlement to service connection for a back injury.  The claim was denied on the basis that the Veteran's back strain was an acute condition for which the Veteran was treated with no residual prior to discharge.  The Veteran has reported in statements and at his hearing before the undersigned Veterans Law Judge that he has had back pain since service.  The Veteran's mother has submitted a statement and has testified that the Veteran has had back problems since separation from service.  The Veteran's sister has testified that the Veteran complained of back problems when he returned from service.  The Board notes that the Veteran is competent to report that he has had back pain since separation from service and the Veteran's mother and sister are competent to report that the Veteran has had back problems after service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the post service treatment records do not reveal any complaints, diagnosis, or treatment for any back disorder prior to June 2005.

Upon examination in March 2012, the Veteran was noted to have been diagnosed with degenerative joint disease of the lumbosacral spine.  The examiner commented on the Veteran's service treatment records and indicated that the Veteran's complaints in November 1979 and May 1980 were in relation to the scapular region.  The examiner further noted that the Veteran complained of lower back pain in July 1980 and that the Veteran did not have any recurrent lower back pain upon examination at separation from service in March 1980.  The examiner found that it was less likely than not that the Veteran's condition was incurred in or caused by the in-service injury, event, or illness.  The examiner reasoned that the separation examination showed no low back problem and that although there was one episode of back pain in service with no follow up, there was no evidence that the Veteran was treated for this condition subsequent to service until 2005.  The examiner noted that the Veteran's post service employment was finishing cars and that this was a strenuous occupation that the Veteran would not have been able to do with significant back pain.  In addition, the examiner noted that the Veteran's back condition, as noted on X-ray, was virtually normal and mild.  The examiner stated that the changes to the Veteran's back were compatible with age related change.

The Board finds the examiner's opinion to be more probative than the competent lay statements regarding the etiology of the Veteran's back disorder.  Although, as noted above, the Veteran is competent to report that he has had back pain since service and the Veteran's mother and sister are competent to report that the Veteran has had back problems since service, the Board finds that these statements are outweighed by the lack of any complaint, diagnosis, or treatment for any back condition for many years after service in light of the Veteran's strenuous post service occupation and the examiner's opinion that the Veteran's current back changes are compatible with age.  As the preponderance of the evidence is against a finding that the Veteran's low back disorder is related to his active service, including any injury in active service, service connection for low back disorder is denied.


ORDER

Service connection for a low back disorder is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


